Title: Case of Randall and Whitney, [28 December] 1795
From: Madison, James
To: 



[28 December 1795]

   
   Smith (South Carolina) informed the House of the activities of Randall and Whitney and declared that Randall was probably in the custody of the city marshal. Other members then confirmed that they had been approached by the partners (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 166–67).


Mr. Madison said that the person referred to, had also called upon him, and told him of his having waited upon many members, and, among the rest, upon the Speaker. Mr. Madison said that the conversation was rather short, owing perhaps to the coldness with which the advances of Mr. Randall were received. Mr. Madison had already learned, through his friend from Virginia (Mr. Giles), the state in which the business was. He did not wish to alarm the person by too much abruptness, and, at the same time, he did not wish to give himself any unnecessary trouble about it, as he understood that it would be properly managed without his interference.



   
   Philadelphia Gazette, 29 Dec. 1795 (also reported in Aurora General Advertiser, 29 Dec. 1795, Dunlap and Claypoole’s Am. Daily Advertiser, 30 Dec. 1795, Gazette of the U.S., 30 Dec. 1795, and Independent Gazetteer, 30 Dec. 1795).



 

[28 December 1795]

   
   The House then passed a resolution directing the arrest of Whitney. Harper (South Carolina) moved that the warrant should include Randall.


Mr. Madison said that since Randall was already in custody, he did not perceive the necessity for issuing the writ against him instantly. It was a new case; and he would give his vote with more satisfaction if he was permitted to wait till tomorrow.



   
   Philadelphia Gazette, 29 Dec. 1795.


